Exhibit 10.17

 

UNIVERSAL AMERICAN

FINANCIAL CORP.

 

 

INTEROFFICE MEMORANDUM

 

 

TO:

 

JASON ISRAEL

FROM:

 

RICHARD A. BARASCH

DATE:

 

JUNE 17, 2002

 

 

 

SUBJECT:

 

JASON ISRAEL

 

 

EMPLOYMENT OFFER

 

Jason, I am delighted that you have decided to join our team.

 

Following is a summary of what we discussed. Please review and let me know if
this is correct and, if so, we will put it in a formal letter.

 

1)              Title: Chief Operating Officer, CHCS Services, Inc.

 

2)              Duties: Part of senior management team of UHCO, manage the
operations of the TPA, UHCO corporate administrative responsibilities.

 

3)              Salary: $260,000 per annum, paid bi-weekly

 

4)              Bonus:

 

a.               Target Bonus: 50% of salary.

b.              Guaranteed minimum bonus for 2002 of $20,000.

c.               Target is based 70% on company hitting its earnings goats, 30%
on individual performance.

d.              Bonus cycle is 1/1 to 12/31 of each year; bonus determined in
March and paid in April of subsequent year, after numbers are finalized.

e.               Bonus paid 70% in cash, 30% in UHCO stock based on price prior
to year-end earnings release

 

5)              Participation in Senior Equity Plan: an additional $500,000 of
equity based compensation will be awarded to senior management based on company

 

--------------------------------------------------------------------------------


 

performance, in a plan being worked out currently. You will be a part of this
plan with an expectation of $60 to 90K of value (prorated for 2002).

 

6)              Initial Option Grant: 60,000 options, 15,000 to vest
immediately, 15,000 on each of the next three anniversaries of your start date.
Options may be granted in future years.

 

7)              $500/ month car allowance

 

8)              Normal benefits

 

9)              Vacation: 4 weeks per year, “use it or lose it” in each year.

 

10)        For as long as needed, you will agree to spend as much time as is
needed in Pensacola; an appropriate apartment will be provided for your use,
plus your travel, plus travel for your wife as appropriate.

 

11)        Severance: If UHCO is sold, and you are not offered an appropriate
job by new owner, you will get one year severance in salary. Otherwise,

 

a.               For the first 6 months, severance will be 6 months salary

b.              Thereafter, one year.

 

12)        If it is decided that you should move to Pensacola, we will pay for a
standard moving package.

 

--------------------------------------------------------------------------------